539 Pa. 266 (1994)
652 A.2d 291
Renee Y. HACKNEY
v.
John O. WOODRING, Jr., Lipco, Inc., t/d/b/a Little People Day Care School.
Appeal of John O. WOODRING, Jr.
Supreme Court of Pennsylvania.
Argued December 6, 1994.
Decided December 30, 1994.
Audrey E. Woloshin, York, for J. Woodring.
Robert D. Glessner, York, for R.Y. Hackney.
Before NIX, C.J., and FLAHERTY, ZAPPALA, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
Order of Superior Court reversed. See Kazatsky v. King David Memorial Park, Inc., 515 Pa. 183, 527 A.2d 988 (1987).
PAPADAKOS, J., did not participate in the consideration or decision of this case.
MONTEMURO, J., is sitting by designation.